IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-50548

                             Summary Calendar


UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,

                                   versus

PEDRO DE LA ROSA-VARGAS

                                                Defendant-Appellant.




            Appeal from the United States District Court
                  for the Western District of Texas
                              (01-CR-27)

                              October 9, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Pedro De La Rosa-Vargas, federal prisoner # 15075-180, appeals

the district court’s denial of his motion for modification of his

sentence pursuant to 18 U.S.C. § 3582(c)(2).                He argues that

Amendment 632 to the United States Sentencing Guidelines should be

applied retroactively to reduce his offense level under U.S.S.G.



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
§ 2L1.2.    Amendment 632 is not listed in U.S.S.G. § 1B1.10(c), p.s.

and, therefore, it is not retroactive.             Further, under U.S.S.G.

§ 2L1.2, as amended, De La Rosa-Vargas’ offense level would have

remained the same because his prior conviction for burglary of a

habitation     is   considered    a   crime   of   violence   under   U.S.S.G.

§ 2L1.2(b)(1)(A) and its application notes.1 Because Amendment 632

is not retroactive, the district court lacked authority to modify

De La Rosa-Vargas’ sentence under 18 U.S.C. § 3582(c)(2).2

     AFFIRMED.




     1
         See U.S.S.G. § 2L1.2(b)(1)(A), comment. (n. 1(B)(ii)) (Nov. 2001).
     2
         See United States v. Lopez, 26 F.3d 512, 515 & n.3 (5th Cir. 1994).

                                        2